UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 Or ¨ TRANSITION REPORT Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-53929 FISION Corporation (Exact name of registrant as specified in its charter) Delaware 27-2205792 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 430 First Avenue North, Suite 620
